Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 1, 2, 5-8, 11, and 16-20 are pending and rejected. Claims 9, 10 and 12-14 are withdrawn. Claims 3, 4, and 15 are cancelled. Claim 1 is amended. Claims 18-20 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 18, the claim indicates that the bulk resistivity of the printable paste is less than 0.5x10-6 Ωm when the paste contains silver or copper particulates, however, there is insufficient support for this range. It is noted that Fig. 4 and the discussion of Fig. 4 in the specification (pg. 16, lines 7-18) indicate that the bulk resistance of silver samples that have been annealed can be below 0.5x10-6 Ωm, however, since there is no lower limit to the claimed range, the range is considered to include new matter. Note MPEP 2163.05(III): With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper 
	It is also noted that the example is provided for silver and not copper, such that the specification does not provide support indicating that a paste containing copper particulates would have a bulk resistivity in the claimed range.
	Further, the claim indicates that the resistivity vale is for the printable paste, however, the specification at page 16, lines 7-18 indicates that the resistivity values are for annealed films formed using the printable paste. Therefore, there is insufficient support for the paste itself to have the claimed resistivity value. 
	Appropriate action is required without adding new matter. 
Regarding claims 19, the claim indicates that the bulk resistivity of the printable paste is less than 1.5x10-6 Ωm when the paste contains nickel particulates, however, there is insufficient support for this range. It is noted that Fig. 4 and the discussion of Fig. 4 in the specification (pg. 16, lines 14-18) indicate that the bulk resistance of nickel samples that have been annealed can be below 1.5x10-6 Ωm, however, since there is no lower limit to the claimed range, the range is considered to include new matter. Note MPEP 2163.05(III): With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper 
Further, the claim indicates that the resistivity vale is for the printable paste, however, the specification at page 16, lines 7-18 indicates that the resistivity values are for annealed films formed using the printable paste. Therefore, there is insufficient support for the paste itself to have the claimed resistivity value.
Appropriate action is required without adding new matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 11, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the term "highly conductive" in claim 1 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
It is noted that claims 18 and 19 are considered to remedy the clarity of claim 1 because they provide a required resistivity range for a conductive paste, however, since none of the other dependent claims remedy the clarity of claim 1, they are also rendered indefinite. Appropriate action is required without adding new matter.
Regarding claims 18 and 19, the claims indicate that the resistivity of the printable paste having copper, nickel, or silver particulates is within a particular range, however, it is unclear whether the resistivity is of the paste or a filmed formed from the paste that has been annealed/sintered. The instant specification at page 16, lines 7-18 indicates that the resistivity is measured after annealing the pastes and therefore, the claims are being interpreted as though the resistivity is of an annealed/sintered film formed from the paste. Appropriate action is required without adding new matter. 
Regarding claim 20, the claim indicates that the paste of claim 1 is configured to be printed and sintered to provide a dense, conductive layer, however it is unclear how the paste is “configured” to provide these features, for example, does the paste require a particular concentration of materials, does it need to be mixed in a certain way? For the purposes of examination, providing the printable paste of claim 1 is considered to meet the requirements of the claim because the specification at page 5, lines 10-15 indicates that the paste is applied by printing and is sintered to provide a structure having higher conductivity and at page 20, lines 7-11 the specification indicates that the paste results in a denser layer due to the lack of non-volatile organic additives, suggesting that the paste of claim 1 is already configured to be printed and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2, 5-7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski, US 2006/0159838 A1 in view of Koos, “Capillary Suspensions – A New Formulation Route for Printable Electronics”, 2014, and Hochstein, DE 102011106834 B3 and further, for claim 18, as evidenced by “Handbook of Thin Film Deposition – Techniques, Processes, and Technologies”, 2012 (hereinafter Handbook of Thin Film Deposition), and for claim 19, as evidenced by “Welding Handbook”, 1996.
It is noted the following citations for Hochstein, DE 102011106834 B3 are in reference to the machine translation provided by Espacenet, where the second inventor is used to clarify between Dittmann references. 
Regarding claim 1, Kowalski teaches a process for controlling ink migration during the formation of printable electronic features (abstract). They teach that the electronic ink used to form electronic features may comprise one or more of the following: particulates (metallic and/or non-metallic), one or more metal precursors, a liquid vehicle, an anti-agglomeration agent, a reducing agent, one or more additives, or other components (0035). They teach that the ink optionally includes metallic particulates which comprise microparticles having an average particle size (d50 value) prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
They do not teach using a conductive paste formed from a capillary suspension.

Hochstein teaches generating a solid-liquid-liquid capillary suspension based on a liquid primary phase, a liquid secondary phase, the primary phase and the secondary phase being immiscible with one another, and a solid-particle mixture (0009-0010). They teach that the solids content in the capillary suspension is 2 to 40 volume percent, the primary phase is 50 to 97.99 volume percent, and the secondary phase is present as 0.01-10 volume percent (0009). Therefore, they provide a capillary suspension having a volume percent of conductive particulate solid, primary liquid phase, and secondary liquid phase overlapping the claimed ranges to provide the three-phase-system solid-liquid-liquid suspension. They teach that either the primary or the secondary phase is better wetting against the solid (0010). They teach that a highly elastic, gel-like 
From the teachings of Koos and Hochstein, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kowalski to have used a capillary suspension prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the ranges suggested by Kowalski in view of Koos and Hochstein render the claimed ranges obvious, where since Kowalski in view of Koos and Hochstein suggest forming the paste of claim 1, it is considered to be a highly conductive paste as discussed in the 112(b) rejection above. 
	 Regarding claim 2, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 1. Hochstein further teaches that the solids or particles are dispersed in the primary phase and then the secondary phase is added (0011 and 0055), 
Regarding claim 5, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 1. Hochstein further teaches using a non-polar liquid as the primary phase and a polar liquid is used as the secondary phase (see for e.g. 0019).
Regarding claims 6 and 16, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 1. Hochstein further teaches that the non-polar liquid for the primary phase is selected from the group consisting molten waxes, molten non-polar polymers, paraffin waxes, carnauba waxes, montan waxes, polyethylene waxes, polypropylene waxes, polyamide waxes, paraffin oils, silicone oils, and aliphatic hydrocarbons (0020), such that the non-polar liquid includes hydrocarbon based compounds being liquid at processing temperatures. 
Regarding claim 7, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 1. Hochstein further teaches that the polar secondary phase is selected from the group consisting of water and corresponding aqueous solutions and glycerin (glycerol) (0019 and 0021).
Regarding claim 17, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 7, where Hochstein indicates that the polar secondary phase is selected from the group consisting of water and corresponding aqueous solutions and glycerin (glycerol) (0019 and 0021). Koos further teaches that the strength of the ternary admixtures, i.e. solid-liquid-liquid systems, can be modified by changing the capillary force joining individual particles (pg. 575, Introduction and pg. 579, Tunable Strength). They teach that the interfacial tension of the systems can be modified through the choice of the two fluids, as can be shown using aqueous glycerol or varying 
Regarding claim 18, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 1, where Kowalski suggests using metal particles such as copper or silver. Kowalski further teaches that high conductivities may be achieved by heating to relatively low temperatures, where a deposited composition of the invention may show a resistivity not higher than about 5 times the resistivity of the pure bulk metal (0121). As evidenced by the Handbook of Thin Film Deposition, the bulk resistivity of silver is 1.63 µΩ-cm (1.63x10-8 Ω-m) and that of copper is 1.67 µΩ-cm (1.67x10-8 Ω-m) (pg. 1), where 5 times the bulk resistivity of silver is 8.15x10-8 Ω-m and 5 times the resistivity of copper is 8.35x10-8 Ω-m, which are both within the claimed range. Therefore, the conductive feature formed from the printable paste is expected to have a bulk resistivity of less than 0.5x10-6 Ω-m since Kowalski indicates that the features have a bulk density of less than 5 times the resistivity of the bulk metal, where the claim is interpreted as though the bulk resistivity refers to an annealed/sintered film formed using the paste of claim 1 having copper or silver particles as discussed in the 112(b) rejection above. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Kowalski further teaches depositing the electronic ink and a liquid vehicle onto a substrate surface, removing the liquid vehicle, e.g. by heating, under conditions effective to form the portion of the electronic feature, where heating is done under conditions effective to remove the majority of the liquid vehicle, and optionally sinter adjacent metallic nanoparticles to one another to form the electronic feature (0102). They teach that the particles in the electronic ink may be fully sintered (0122). They teach processing the inks by heating to provide conductive materials (0115). Therefore, Kowalski teaches sintering the ink to form the conductive features. It is noted that the instant specification at page 5, lines 10-15 indicates that the applied paste is sintered, resulting in an electrical contact layer or structure. From this, since Kowalski in view of Koos and Hochstein provide the paste of claim 1 having copper or silver particles, the suggestion of applying the paste by printing, and then sintering the paste, the resulting conductive feature would be expected to have a bulk resistivity within the range of instant claim 18. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 19, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 1, where they suggest using nickel particles. As discussed above for claim 18, Kowalski indicates that the features formed have a resistivity of not -7, such that it is within the claimed range. Therefore, the conductive feature formed from the printable paste is expected to have a bulk resistivity of less than 1.5x10-6 Ω-m since Kowalski indicates that the features have a bulk density of less than 5 times the resistivity of the bulk metal, where the claim is interpreted as though the bulk resistivity refers to an annealed/sintered film formed using the paste of claim 1 having nickel particles as discussed in the 112(b) rejection above.  According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Kowalski further teaches depositing the electronic ink and a liquid vehicle onto a substrate surface, removing the liquid vehicle, e.g. by heating, under conditions effective to form the portion of the electronic feature, where heating is done under conditions effective to remove the majority of the liquid vehicle, and optionally sinter adjacent metallic nanoparticles to one another to form the electronic feature (0102). They teach that the particles in the electronic ink may be fully sintered (0122). They teach processing the inks by heating to provide conductive materials (0115). Therefore, Kowalski teaches sintering the ink to form the conductive feature. It is noted that the instant specification at page 5, lines 10-15 indicates that the applied paste is sintered, resulting in an electrical contact layer or structure. From this, since Kowalski in view of Koos and Hochstein provide the paste of claim 1 having nickel particles, the suggestion prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 20, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 1. They teach depositing the electronic ink and a liquid vehicle onto a substrate surface, removing the liquid vehicle, e.g. by heating, under conditions effective to form the portion of the electronic feature, where heating is done under conditions effective to remove the majority of the liquid vehicle, and optionally sinter adjacent metallic nanoparticles to one another to form the electronic feature (0102). They teach that the particles in the electronic ink may be fully sintered (0122). They teach processing the inks by heating to provide conductive materials (0115). They teach that a narrow particle size distribution is advantageous because it provides the ability to form features having a high packing density (0050). They teach that deposited features have a high resolution, dimensional stability, and a high density (0147), indicating it is desirable for the electronic features to have a high density. They teach that the electronic inks can include the metallic particulate and a liquid vehicle only (0035), suggesting that an ink comprising metallic particulates and a liquid vehicle can be sintered to provide a dense film. They teach that the electronic features are printable, i.e. deposited by printing (abstract and 0007). 

From the teachings of Kowalski and Koos, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have configured the paste so that it can be printed (since Kowalski suggests printing the ink and Koos indicates that capillary suspensions are printable) and sintered to provide a dense conductive layer because Kowalski indicates that it is desirable to have a dense conductive layer for forming the electronic features and Koos indicates that capillary suspensions are suitable for providing electronic features by printing such that it will also be expected to provide an electronic feature having suitable density by printing. 
Further, since Kowalski in view of Koos and Hochstein suggest forming the printable paste of claim 1, the paste is considered to be configured to be printed and sintered to provide a dense, conductive layer as discussed in the 112(b) rejection above. 

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Koos and Hochstein as applied to claims 1 and 7 above, and further in view of Ito, US 2002/0189402 A1.
	Regarding claim 8, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 7, where Hochstein suggests using water as the polar secondary phase (0019 and 0021). Hochstein further teaches that the primary phase and the secondary phase are immiscible with one another (0009-0010). Hochstein teaches using non-polar liquids as the primary phase where the liquids includes silicone oil and aliphatic hydrocarbons (0019-0020).

	Ito teaches a nickel powder dispersion prepared by adding an organic solvent to an aqueous nickel powder dispersion consisting of ultrafine nickel powder having a mean particle diameter of no more than one micrometer (abstract). They teach that the aqueous solvent is replaced at least in part with an organic solvent to provide an electrically conductive paste having excellent dispersibility (abstract). They teach fabricating multilayer ceramic capacitors using the paste (abstract). They teach that the nickel powder has a mean particle diameter ranging from 0.2 microns to 0.4 microns (0023). They teach that the organic solvents include C5-18 aliphatic hydrocarbons, silicone oil, and terpineol (0045). They teach that alpha-terpineol is an organic solvent that is not soluble in water (0045). Therefore, Ito teaches using organic solvents such as aliphatic hydrocarbons, silicone oil, terpineol, and alpha-terpineol in an electrically conductive paste containing nickel, where alpha-terpineol is immiscible with water.
	From the teachings of Ito, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kowalski in view of Koos and Hochstein to have used alpha-terpineol as the primary phase and water as the secondary phase because Ito teaches that alpha-terpineol is immiscible with water and can be used as an organic solvent as alternatives to silicone oil and aliphatic hydrocarbons and Hochstein indicates that such materials are suitable for use as the primary phase such that it will be expected to provide a suitable primary/secondary phase pairing. 
Regarding claim 11, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 1. 
As discussed above for claim 8, Ito suggests using terpineol as the primary phase.

Hochstein further teaches that the polar secondary phase is selected from the group consisting of water (0019 and 0021). Hochstein teaches that the solids content in the capillary suspension is 2 to 40 volume percent, the primary phase is 50 to 97.99 volume percent, and the secondary phase is present as 0.01-10 volume percent (0009).
From the teachings of Kowalski, Hochstein, and Ito, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have inkjet printed the capillary paste in the process of Kowalski in view of Koos, Hochstein, and Ito because Kowalski indicates that an ink containing metal particulates in an amount ranging from 1 to 60 vol. % and including liquids such as terpineol and water can be successfully inkjet printed and in the process of Kowalski in .

Claim 11 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Koos and Hochstein as applied to claim 1 above, and further in view of Dittmann, DE 102013019582 A1.
It is noted the following citations for Dittmann, DE 102013019582 A1 are in reference to the machine translation provided by Espacenet (provided with the PTO-892 of March 17, 2020). 
Regarding claim 11, Kowalski in view of Koos and Hochstein suggest the limitations of instant claim 1. Kowalski further teaches that the inks can be deposited onto surfaces using a variety of tools (0104). Kowalski teaches forming printable electronic features, where substrates include printed circuit board substrates (abstract and 0138) such that the substrate is considered an electronics’ substrate since the paste provides electronic features and the substrate includes a PCB substrate. Hochstein further teaches that the paste can be shaped by doctor blade printing (0015). 
They do not teach applying the capillary paste by jet printing or screen printing.
Dittmann teaches generating a solid-liquid-liquid capillary suspension based on a liquid primary phase, a liquid secondary phase, the primary phase and the secondary phase being immiscible with one another, and an at least bimodal solid-particle mixture 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the capillary paste of Kowalski in view of Koos and Hochstein to the ceramic layer by a means of dispensing such as screen printing because Dittmann indicates that is a successful method of applying or shaping a capillary paste that is similar to that of Kowalski in view of Koos and Hochstein and Kowalski indicates that the inks can be deposited by various methods. Therefore, in the process of Kowalski in view of Koos, Hochstein, and Dittmann, the paste will be applied onto an electronics’ substrate by screen printing to form a layer on the substrate. 

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered. Regarding Applicant’s arguments over the 112(b) rejection of claim 1, while Applicant argues that one having ordinary skill in the art would understand the scope of “highly conductive”, there is no showing of support for these arguments. Additionally, while the term “highly conductive” can be found in various US patents and patent applications, this does not necessarily mean that the term is clearly defined in the art or that it has the same meaning as intended in the claimed process. Further, it is noted that the term “highly conductive” may be specifically defined in the specification of granted US 
In light of the amendments to claim 1, the previous 112(b) rejection of “highly elastic” and “gel-like” are withdrawn.
Applicant’s arguments with respect Hayashi, have been considered, but are moot because the reference is no longer being used. It is noted that the new reference of Kowalski has been used to provide the suggestion of using metallic particulates having a size overlapping the claimed range and to also suggest using silver, copper, and nickel particulates where the inks are suggested to have resistivity values within the ranges of claims 18 and 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718